Dissenting Opinion.
Elliott, J.
— It is clear to my mind that the court below erred in approving the report of the commissioners, and, in mjr judgment, the erroneous ruling is presented for our consideration. I do not say that the error is presented in a *496technically proper mode ; on the contrary, I think the motion is in form faulty, and in name incorrect. But I do think that the erroneous ruling is substantially presented, and that we ought not to deny appellant his right because he has misnamed his motion and improperly designated the relief sought.
The error is in the name and form only. The motion should have been named a motion to vacate the report of the commissioners; the relief asked should have been an order setting the report aside. The reasons assigned in support of the motion show with the utmost certainty and clearness, that the only relief sought was the vacation of the report, and the grounds upon which the right to that relief -is based are stated with precision and particularity. I am unwilling to join in holding that the mistake in naming the motion and in designating the relief sought should result in the denial of a legal right.
It has been decided over and over again that a right result may be reached by a mode technically irregular and incorrect. Time and again it has been held that a motion may effectually accomplish that which it was, technically and properly, the office of a' demurrer to bring about. I can not see why we may not properly apply this doctrine, which certainly is in harmony with the spirit of our code, to a motion which contains ample cause for the relief sought, and which with great certainty indicates the appropriate relief.
It has also been held in very many cases, that a ruling made in the progress of a cause must be presented to the court below for review, and that it can not be assigned on appeal as an independent error. The principle which underlies these cases is that rulings supposed to be erroneous must be presented to the trial court for review, in order to afford the court an opportunity to correct its own erroneous rulings. To be consistent, we ought, it seems to me, to hold that the ruling upon the appellant’s exceptions should have been presented to the court for review. This is precisely what his *497motion did. True, it was wrongly named, and erred in the relief prayed, but we ought not to sacrifice substantial right to mere name and form. With all deference to the opinions', of my brethren, I can not think that their conclusion can be harmonized with the long line of cases upon the subjects to which I have referred.
So, too, there are many cases holding that an error in the • prayer tíf a complaint or counter-claim does not affect the complainant’s right to relief. I can see no reason why such an error in a motion should result in a complete denial of relief. As I see it, the question is, or ought to be, to what relief do the substantive statements in the body of the pleading or motion entitle the party? Form, once such a potent factor in civil procedure, is now of comparatively little importance ; so we must hold, or much impair the liberal and beneficial provisions of our code of civil procedure.
The name given a pleading or motion is of little or no importance. This court has often decided that calling a pleading an answer or a counter-claim, does not make it such, but that whether the pleading be the one or the other, will be determined from the material allegations therein contained. It has been very many times declared that the name ■bestowed upon a thing, by statute, does not determine the character of the thing. The name is of little importance in any case; the statements and purpose always of prime importance. Things are not to be judged of by their names, but by their essential and substantial qualities.
The frame of appellant’s motion," the substantive parts of it, and the evident purpose, are so plain and manifest that there could not have been the remotest possibility of mistaking the object sought to be attained, or the relief which ought to have been granted. These are matters of substance, and ought not to be overborne by errors in form.
Entertaining the views expressed, no course is left me but that of dissenting from the opinion of the majority.